 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                            Case No. 3:18-CR-049-LRH
12                                                        ORDER APPROVING
                   Plaintiff,                             STIPULATION TO CONTINUE
13                                                        ORAL ARGUMENT
            v.
                                                          AND DAUBERT HEARING
14
     ERIC ROMERO-LOBATO,                                  (FIRST REQUEST)
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and CHRISTOPHER P. FREY, Assistant Federal

20   Public Defender, counsel for ERIC ROMERO-LOBATO and NICHOLAS A. TRUTANICH
21   United States Attorney, and MEGAN RACHOW, Assistant United States Attorney, counsel for
22
     the UNITED STATES OF AMERICA, that the Oral argument for Motion to Suppress (ECF
23
     No. 26), and Daubert hearing for Motion to Preclude Testimony (ECF No. 51) currently set for
24
25   April 12, 2019, at 1:30 PM, be vacated and continued to April 23, 2019, at 1:30
                                                                                11:00PM.
                                                                                      AM.

26   ///
 1          The continuance is necessary for the following reasons:
 2          1.       This is a joint request by counsel for the Government and counsel for the
 3
     Defendant, Mr. Romero-Lobato.
 4
            2.       The additional time requested by this Stipulation is reasonable pursuant to
 5
 6   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,

 7   change any time limits prescribed in this rule.”
 8          3.       Both counsel request this additional time in order to allow adequate time to
 9
     research and to prepare for the oral argument and Daubert hearing.
10
            4.       Mr. Romero-Lobato is currently detained and agrees with the continuance.
11
12          5.       This is the first request for continuance of the Oral Argument and Daubert

13   hearing.
14               DATED this 1st day of April, 2019.
15
                 RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
16               Federal Public Defender                    United States Attorney
17
      By /s/ Christopher P. Frey                   . By /s Megan Rachow                 .
18       CHRISTOPHER P. FREY                            MEGAN RACHOW
         Assistant Federal Public Defender             Assistant United States Attorney
19       Counsel for                                   Counsel for the Government
         ERIC ROMERO-LOBATO
20
21
22
23
24
25
26
                                                        2
 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Oral argument for Motion to Suppress (ECF
 4
     No. 26), and Daubert hearing for Motion to Preclude Testimony (ECF No. 51) currently set for
 5
     April 12, 2019, at 1:30 PM, be vacated and continued to April 23, 2019, at 11:00
                                                                                1:30 PM.
                                                                                      AM.
 6
 7
 8                      1st
            DATED this ______ day of April, 2019.

 9
10
11                                              _________________________________
                                                UNITEDR.
                                                LARRY   STATES
                                                          HICKS DISTRICT JUDGE
12                                              UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
